DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed on 1-7-2022.  Claim 4 canceled.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Under no extension time examiner amendment (13-02).
	
	Authorization for this examiner's amendment was given in a telephone interviewwith Mr.  Yue “Robert” Xu on January 11, 2022. 

	    Amended claim 5 as follow:
	Claim 5 amended. The in-ear earphone according to claim 1, wherein an outer side of the vent is covered with a mesh, and the mesh is detachably fixed to the bottom shell or the face shell.
	
REASONS FOR ALLOWANCE
4.	Claims 1-3, 5-7 allow.
	The following is an examiner statement for reasons of allowance:
	Bolsman 2019/0116437 as modified by Smailagic 2012/0321103 fails to disclose the new claimed limitation as recited in claim 1, 
	“wherein the bottom shell or the face shell is provided with a vent at a position corresponding to the air valve, the vent is configured to be in communication with the outer ear canal, and the air valve is in communication with the outer ear canal through the vent.”

	Leedom 2007/0071265 discloses a hearing aid includes a top and a bottom shells includes microphone aperture 216 located in the faceplate 230 to allow acoustic waves to penetrate the hearing aid housing and cause the microphone 252 to produce a signal that is transferred to the receiver 258, [133].  The vent 311 formed within the tip 300, wherein the vent 311 is form as an aperture 312 within the rib 308 of the tip 300 (Fig 37C, [136]). Paragraph 34 discloses the vent 311 include a valve to regulating air entering and existing an ear canal.
	The above prior art references fail to disclose the new claimed limitation as recited in claim 1, 
	“wherein the bottom shell or the face shell is provided with a vent at a position corresponding to the air valve, the vent is configured to be in communication with the outer ear canal, and the air valve is in communication with the outer ear canal through the vent.”

5.	Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be dearly labeled "Comments on Statement of
Reasons for Allowance."
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653